PER CURIAM:
Jonathan Boone appeals the district court’s order adopting the magistrate judge’s report and recommendation and dismissing Boone’s complaint requesting review of the Commissioner of Social Security’s decision that he was not disabled for failure to prosecute. A plaintiffs failure to *515prosecute or to comply with the federal procedural rules or an order of the court may warrant involuntary dismissal. Fed. R.Civ.P. 41(b). This court reviews a district court’s dismissal under Rule 41(b) for abuse of discretion. Ballard v. Carlson, 882 F.2d 93, 95-96 (4th Cir.1989). We have reviewed the record and find no reversible error. Accordingly, we affirm the order of the district court. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.